While in my opinion the case of City ofAtlanta v. Hudgins, 193 Ga. 618, reached the correct conclusion as applied to the facts of that case. I do not think it applicable authority to the facts of this case. In theHudgins case, where a general statute set up special named conditions and limitations under which and before which a suit could be maintained *Page 132 
against a municipality, the court held that this general law covered, at least in a superficial way, the whole ground of the subject-matter, so as would prevent a municipality under charter authority from imposing other and additional restrictions. In other words, in that case the legislature had provided the conditions precedent in bringing such a suit. It provided that they should be thus and so, while the ordinance sought to declare that such should not be the conditions, but that in order to bring such a suit the claimant should be required to comply, not only with the conditions set forth by the general law authorizing such a suit, but that he must meet certain other requirements as well — or else be debarred from suing in accordance with and under the permission of the provisions of the general law. Accordingly, to my mind the case referred to is not authority in the instant case. Here the legislature has provided in a very limited way for protection against fire hazard in certain manufacturing plants of more than two stories, but in two respects only. It requires that in such buildings stairways of a named character be provided, and that each floor of such buildings be supplied with fire equipment. It further provided, manifestly in order to avoid any possible inference of a negative pregnant, that municipalities could (if they chose, make such rules applicable to all other such buildings irrespective of whether or not they were manufacturing plants. It does not seem reasonable to infer that the legislature, by thus venturing into this one narrow, particular segment of the vast general field of protection against fire hazard, could possibly have meant to declare or even to suggest by implication that it had thus covered the whole filed of fire-protective legislation, so that any and all of the almost countless ordinances and fire codes which the various cites had found that conditions had rendered necessary should thereupon be rendered null and void, or that it thereby effected an absolute bar to any and all future protective measures which municipal authorities might deem acutely necessary and proper.
The statute involved in the instant cast is extremely narrow in its scope and relates to only two named factors in a vast field of protective legislation against fire hazards. The scores upon scores of conditions which might render other additional and independent legislation not only proper but vital and necessary *Page 133 
to the public welfare are in no wise even touched upon by this one general statute. Surely all that had been already done by municipal authorities in the same general field but of entirely distinct and different character has not been thus stricken down by mere implication. Surely the legislature did not mean to thus completely tie the hands of the local governing authorities so as to prevent their future functioning in this wide domain of legislation, however dire the necessity might be. When the legislature provided two narrow, particular, stated provisions for manufacturing plants with respect to fire hazards, and, in order to make it plain that they did not thereby intend to tie the hands of the cities by limiting or prohibiting such provisions except as to factories, wrote into the law that city ordinances might make the rules applicable to other similar buildings though not used for manufacturing purposes, it did not mean to thus tell the cities by mere implication that "thus far you can go but no further." Certainly the law did not say any such thing. What it did was to barely touch the surface of an immense filed of legislation. Under the contrary view, a city would be utterly helpless to prohibit highly inflammable wooden structures in central areas or inflammable roofing in residential areas, where their presence might threaten wide-spread conflagration. To this writer, it would seem just as unreasonable to write into the statute under consideration an implied annulment of all that multitude of municipal ordinances dealing with entirely different factors and conditions in this vast field of legislation as it would be to annul all ordinances within the domain of the public health or taxation, because there too the State may have passed general statutes, which touch upon some particular phase of these subjects. It may well be true enough that the legal effect of the statute, in authorizing cities to adopt these two particular provisions so as to make them apply to buildings of like character even though not used for manufacturing purposes, may be precisely the same as if the legislature had required such measures to begin with; still that would not seem to bear upon the question here presented. The question is, has the legislature in one way or the other covered the entire field of fire protective legislation? That is the question, and the only question, since, if it has not, superficially or otherwise, undertaken to do so, the multitude of existing *Page 134 
ordinances are not nullified, nor are the hands of the city authorities tied in their efforts to thus promote the public welfare and safety.